Citation Nr: 1631271	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  14-22 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for diabetes mellitus based on herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Newington, Connecticut.  In that decision, the RO denied the Veteran's request to reopen his claim for service connection for type II diabetes mellitus.  The Veteran disagreed with that decision and perfected this appeal.  

A Board Hearing was held, via videoconference, before the undersigned Veteran's Law Judge in November 2014; a transcript is of record.  


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Recently, evidence was associated with the claims file that is pertinent to the issue of service connection for diabetes mellitus.  This evidence includes alternative theories of entitlement.  Specifically, the Veteran's attorney indicated that the Veteran was exposed to herbicides "through his regular service, based on the air he inhaled, water he drank, laundry that was cleaned through desalinated water in the harbor, and food that was shipped from shore on a regular basis and cooked aboard."  See Letter from Attorney M.T.S. dated November 4, 2014.  Also, the Veteran submitted correspondence from the Military-Veterans Advocacy, Inc., which cites to numerous scientific journals, in support of his claim.  See Letter from Military-Veterans Advocacy, Inc. dated April 30, 2013.  At the Board hearing, the Veteran indicated that he did not waive his right to initial AOJ review with respect to evidence he submitted at the time of the hearing.  See Hearing Transcript pp. 5-6.  It follows that such evidence should be considered by the AOJ in the first instance.  
Accordingly, the case is REMANDED for the following action:

1. After performing any additional development deemed necessary, review all the evidence of record and readjudicate the Veteran's service connection claims.  If the benefits sought on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case.  

2. In light of recent statements by the Veteran, the AOJ should clarify representation. 


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



